Citation Nr: 1419788	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  02-08 970	)	DATE
	)


Received from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to the service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain. 

2.  Entitlement to service connection for a back condition, to include as secondary to the service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from March 1979 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO, in part, denied service connection for a bilateral ankle condition and a back condition.  The Veteran perfected an appeal of the denial of these claims to the Board. During the course of this appeal, jurisdiction of the Veteran's claims was transferred from the Muskogee VARO to the Waco, Texas VARO. 

In December 2002, the Board issued a decision that denied service connection for a bilateral ankle condition.  The Veteran appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court) which, by a February 2004 Order, granted a February 2004 Joint Motion for Remand (JMR), vacating the Board's December 2002 decision and remanding the claim for further development in compliance with the JMR. 

In November 2003, the Board remanded the Veteran's claim for a back condition for additional development.  Subsequent to the completion of this development, the RO issued a supplemental statement of the case in which it continued to deny the Veteran's back disorder claim. 

In January 2005, the Board remanded the Veteran's claims.  The Board issued a decision in April 2007 that denied service connection for a bilateral ankle condition and a back condition.  The Veteran appealed that decision to the Court, which, by a May 2008 Order, granted a May 2008 JMR vacating the Board's April 2007 decision and remanding the claim for further development in compliance with the JMR. 

The Board issued a decision in October 2008 in which it denied service connection for a bilateral ankle condition and a back condition.  The Veteran again appealed this claim. In an October 2009 Order, the Court granted a September 2009 JMR vacating the Board's October 2008 decision and remanding the claim for further development in compliance with the JMR.

The Board remanded the Veteran's claims to the RO in December 2009 and June 2011.  In March 2013, the Board denied the claim of service connection for a bilateral ankle condition and remanded service connection for a back condition.  The Veteran again appealed to the Court, and pursuant to a JMR, the Court vacated the part of the Board's decision that denied service connection for a bilateral ankle condition, per an August 2013 Order.


FINDING OF FACT

On January 16, 2004, the Veteran through his then-accredited representative notified the Board that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal by the Veteran or his or her representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his then-accredited representative, withdrew this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


